Title: To James Madison from George Turner, 5 August 1789
From: Turner, George
To: Madison, James


Sir,
Philadelphia, August 5th. 1789
The letter which I had the honour to address to you on the 2d. instant was written in great haste, and at a time when I felt a good deal indisposed: it was not, therefore, explicit. I now sit down to add a few lines here to the trouble I have already given you; but even here I cannot determine on the particular appointment of my choice.
You say, the president has probably made up his mind as to the Revenue appointments, and conceive that the subordinate offices in the departments of War, Treasury, and Foreign Affairs, will be taken from among those who have hitherto been employed in them: of course it becomes necessary to confine my pretensions elsewhere. With respect to the Judiciary, you think it probable that the courts themselves will appoint their respective ministerial officers: of course, no application to the president on this account can be proper—unless I were to look up to the bench itself: but for this, doubtless, many abler characters will be proposed.
As I have not seen the act which establishes the Treasury department, I know not what new offices, if any, are provided by it. It probably affords some. Mr. Burke tells me, he had pointed out one, and spoken to you about it. I could have no objection to a genteel office in this line.
After all, I must rely upon the judgment of my friends, to suit the office to my pretensions, if they will be so kind as to exercise their pleasure in that respect. Being at the seat of government, and well acquainted with the nature and salaries of the several offices, they are better able to judge for me than I, who have not all the necessary information, can judge for myself. I have the honour to be, with great regard, Sir, Your obedient and Most humble Servt.
G Turner
